 Case 3:17-cv-02366-BAS-KSC Document 603 Filed 10/29/20 PageID.53890 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11       AL OTRO LADO, Inc., et al.,                    Case No. 17-cv-02366-BAS-KSC
12                                      Plaintiffs,     ORDER GRANTING MOTIONS
                                                        FOR LEAVE TO FILE BRIEFS
13                          v.                          AMICI CURIAE
14       CHAD F. WOLF, et. al.,                         (ECF Nos. 600, 601)
15
                                      Defendants.
16

17          Before the Court are two motions for leave to file amici curiae briefs in connection
18   with Plaintiffs’ pending motion for summary judgment. (ECF Nos. 600, 601.) The first
19   is filed by Haitian Bridge Alliance, Institute for Justice & Democracy in Haiti, Ira
20   Kurzban, and Irwin Stotzky. These amici indicate that both parties’ counsel have
21   consented to its filing and that Defendants consented to the filing of a brief not exceeding
22   20 pages no later than October 27, 2020. (Id.) The second motion is filed on behalf of
23   fourteen organizations advocating for asylum seekers. 1 (ECF No. 601.) These amici also
24

25   1
      The organizations are: Asian Law Alliance; Bet Tzedek; Catholic Charities Community Services,
26   Archdiocese of New York Division of Immigrant & Refugee Services; City Bar Justice Center; HIAS
     and Council Migration Services, Inc. of Philadelphia, d/b/a HIAS Pennsylvania; Immigrant Defense
27   Project; International Refugee Assistance Project; LatinoJustice PRLDEF; The Legal Project; Michigan
     Immigrant Rights Center; Pangea Legal Services; The Public Law Center; University of California Irvine
28
     School of Law Immigrant Rights Clinic; and UnLocal, Inc.

                                                      -1-
                                                                                                  17cv2366
 Case 3:17-cv-02366-BAS-KSC Document 603 Filed 10/29/20 PageID.53891 Page 2 of 2



 1   represent that the motion is unopposed and Defendants have consented to amicus curiae
 2   briefs filed by October 27, 2020. (Id.)
 3         “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,
 4   682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner,
 5   515 U.S. 472 (1995). This discretion is exercised with “great liberality” and “it is within
 6   [the Court’s] discretion to allow it in any case when justified by the circumstances.” N.
 7   Sec. Co. v. U.S., 191 U.S. 555, 556 (1903). “Even when a party is very well represented,
 8   an amicus may provide important assistance to the court.” Jamul Action Comm. v. Stevens,
 9   No. 13-CV-01920-KJM-KJN, 2014 LEXIS 107582, at *18 (E.D. Cal. 2014) (quotation
10   omitted). “District courts frequently welcome amicus briefs from nonparties concerning
11   legal issues that have potential ramifications beyond the parties directly involved or if the
12   amicus has ‘unique information or perspective that can help the court beyond the help
13   that the lawyers for the party are able to provide.’” NGV Gaming, Ltd. V. Upstream Point
14   Molate, LLC, 335 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v. Norton,
15   246 F. Supp. 2d 59, 62 (D.D.C. 2003)); see also Cmty. Ass’n for Restoration of Env’t
16   (CARE) v. Deruyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999).
17         After reviewing the motion for leave and the proposed Amici Curiae briefs and in
18   view of the parties’ consent, the Court GRANTS both motions (ECF Nos. 600, 601).
19         IT IS SO ORDERED.
20

21   DATED: October 28, 2020
22

23

24

25

26

27

28

                                                 -2-
                                                                                          17cv2366
